                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

              Plaintiff,

v.                                                             CV No. 18-743 GBW/CG

CENTURION CORRECTIONAL
HEALTHCARE OF NEW MEXICO, LLC, et al.,

              Defendants.

                         ORDER GRANTING PLAINTIFF’S
                   MOTION TO FILE THIRD AMENDED COMPLAINT

       THIS MATTER is before the Court on Plaintiffs’ Motion for Leave to File Third

Amended Complaint, (Doc. 86), filed May 22, 2019. Plaintiff requests leave of Court to

file a third amended complaint that adds additional defendants. Id. at 1-3. Plaintiff

further states that amending the complaint will not prejudice Defendants because the

new defendants will be represented by the attorney representing the Centurion

Defendants, who has participated in all discovery and depositions. Id. at 2-3. Having

reviewed the motion, noting that it is unopposed, and being otherwise fully advised, the

Court Finds that the motion is well taken and should be GRANTED

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Leave to File Third

Amended Complaint, (Doc. 86), is GRANTED and Plaintiff shall file his third amended

complaint by May 31, 2019.



                                   ___________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
